DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 15-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed 20070057781 in view of Trajkovic et al. 20030112132.
      The PG pub to Breed ‘781 discloses in claims 1-20 and paragraphs 265 and 344 all features of the claimed invention of claim 15, but for the plurality of display areas adjustable by the driver. As described in claims 1, 8 and 9 of the PG pub to Breed the heads up display is adjusted in line of sight of the driver. The PG pub to Trajkovic discloses in Figure 4 and claims 1-21 that the head position and line of sight of the driver is used to adjust the HUD. It would  have been obvious to one having ordinary skill in the art at the time the invention was filed that a plurality of display areas are selected by the driver based on his line of sight as taught by Trajkovic in order to display objects of interest. In regard to claim 17 the line of sight could obviously be the headliner when the seat is leaned back. In regard to claim 24 see paragraph 344 that describes sensors in the headliner.
1. A vehicle, comprising: a heads-up display system for generating a virtual display in a field of view of an occupant of the vehicle when facing outward of the vehicle; and control means coupled to said heads-up display system for controlling the content of the virtual display being generated by said heads-up display system.

2. The vehicle of claim 1, wherein said control means comprise: a sensor system including an antenna and an activation area arranged to be accessible to the occupant of the vehicle; and an interrogator arranged to direct a signal to said sensor system and receive a return signal with variations between the directed and received signals being convertible into an indication of said activation area being touched by the occupant.

3. The vehicle of claim 2, further comprising a steering wheel, said sensor system being arranged on a circumference of said steering wheel.

4. The vehicle of claim 2, wherein said sensor system comprises a surface acoustic wave device.

5. The vehicle of claim 2, wherein said sensor system comprises a radio frequency identification device (RFID).

6. The vehicle of claim 1, further comprising a windshield having a plurality of layers of glass, said heads-up display system comprising organic light emitting diodes arranged between a pair of said layers of glass.

7. The vehicle of claim 1, wherein said control means comprise a voice-reception system which receives vocal commands from the occupant.

8. The vehicle of claim 1, wherein said control means comprise a gesture-detection system which detects gestures by the occupant.

9. The vehicle of claim 8, wherein said gesture-detection system comprises a camera having a field of view of hands or an upper body region of an occupant expected to exercise control of said heads-up display and a processor arranged to receive images from said camera, detect movement of a head, hand or arm of the occupant in one of predetermined number of areas and perform a function based on the detection of movement in the predetermined area.

10. The vehicle of claim 1, further comprising an in-vehicle signage system containing information about roads being traveled by the vehicle and signs along the roads, said control means being coupled to said in-vehicle signage system and arranged to control said heads-up display system to display information from said in-vehicle signage system.

11. The vehicle of claim 10, wherein said in-vehicle signage system contains a map database with road signs and enables said control means to control said heads-up display system to display current signs, previous signs and future signs upon request by the occupant.

12. The vehicle of claim 10, wherein said in-vehicle signage system is arranged to receive transmissions from road signs along the road being traveled by the vehicle and convert the transmissions into information to be displayed by said heads-up display system.

13. The vehicle of claim 10, further comprising a location determining system arranged to determine the location of the vehicle, said in-vehicle signage system being arranged to obtain information from the Internet based on its determined location.



15. The vehicle of claim 1, further comprising: a route guidance system containing a map database; and a location determining system for determining the location of the vehicle, said control means being coupled to said route guidance system and said location determining system and controlling said heads-up display to display a map of the area around the vehicle with an indication of the vehicle's location on the map.

16. The vehicle of claim 15, wherein said control means are arranged to enable remote control thereof by a remote party upon request by the occupant such that assistance with vehicle navigation is available to the occupant by the remote party.

17. The vehicle of claim 16, wherein said control means are arranged to enable display of landmarks upon request by the remote party on said heads-up display.

18. The vehicle of claim 15, wherein said control means are arranged to control said heads-up display to display a view of the road ahead at a location at which it is an overlay onto a view of the same road seen by the occupant with an indication of a path to follow to guide the vehicle.

19. The vehicle of claim 18, wherein said heads-up display is controlled by said control means to display the path in color.



21. The vehicle of claim 1, wherein said control means are arranged to provide an interrupt display function which causes an interruption of content currently being displayed on said heads-up display, said interrupt display function optionally being an incoming e-mail notification.

22. The vehicle of claim 1, wherein said control means are arranged to enable surfing on the Internet and display of television programs.

23. A method for controlling a component in a vehicle, comprising: generating a virtual display in a field of view of the occupant when facing outward of the vehicle; arranging a microphone in the vehicle to detect vocal output of the occupant; controlling the component based on the detected vocal output; and adjusting the display to indicate the manner in which the component is being controlled.

24. A method for providing information to an occupant of a compartment of a vehicle, comprising: generating a virtual display in a field of view of the occupant when facing outward of the vehicle; arranging a camera in the vehicle to obtain images of the occupant; detecting movement of the occupant from the images obtained by the camera; and controlling the display based on the detected movement of the occupant to enable the information display on the display to be varied based on occupant movement.



26. The method of claim 24, wherein the step of detecting movement of the occupant comprises determining a direction in which the occupant's face is pointed.

27. The method of claim 24, wherein the step of detecting movement of the occupant comprises detecting the direction in which one of the occupant's fingers is pointed.
[0265] Economies are achieved by using a single interrogator or even a small number of interrogators to interrogate many types of devices. For example, a single interrogator may monitor tire pressure and temperature, the weight of an occupying item of the seat, the position of the seat and seatback, as well as a variety of switches controlling windows, door locks, seat position, etc. in a vehicle. Such an interrogator may use one or multiple antennas and when multiple antennas are used, may switch between the antennas depending on what is being monitored.
0344] FIG. 9 illustrates a vehicle passenger compartment, and the engine compartment, with multiple SAW or RFID temperature sensors 85. SAW temperature sensors can be distributed throughout the passenger compartment, such as on the A-pillar, on the B-pillar, on the steering wheel, on the seat, on the ceiling, on the headliner, and on the windshield, rear and side windows and generally in the engine compartment. These sensors, which can be independently coded with different IDs and/or different delays, can provide an accurate measurement of the temperature distribution within the vehicle interior. RFID switches as discussed below can also be used to isolate one device from another. Such a system can be used to tailor the heating and air conditioning system based on the temperature at a particular location in the passenger compartment. If this system is augmented with occupant sensors, 
The following information is from Trajkovic ‘132.
The following 
    PNG
    media_image1.png
    840
    506
    media_image1.png
    Greyscale


12. The system as in claim 10, wherein the border of the projected image of the object is enhanced to gain the driver's attention.

13. The system as in claim 1, wherein the system comprises two cameras each facing in the forward direction of the automobile from different positions and each having a different respective field of view, the two cameras each capturing images of their respective field of view in front of the automobile.

14. The system as in claim 13, wherein the control unit receives the images of the field of views from the respective cameras, identifies object images of at least one predetermined type in the images from each of the respective cameras and analyzes the object images in the images received from each of the respective cameras to determine whether one or more of the identified objects present a condition that requires the driver's response.

15. The system as in claim 14, wherein, when the control unit determines that an identified object presents a condition that requires the driver's response, the image of the identified object in images received from each of the respective cameras is used by the control unit to determine the distance between a point on the automobile and the object.

16. The system as in claim 15, wherein the control unit determines the distance between a point at automobile and the object using stereo techniques.



18. The system as in claim 17, wherein the control unit generates control signals for the display unit that designates the position and scale of the image of the object using the distance between the driver's head and the object.

19. A method for alerting a driver of an automobile to a traffic condition, the method comprising the steps of: a) capturing images of the field of view in front of the automobile, b) identifying objects in the image of at least one predetermined type and analyzing the objects to determine whether one or more of the identified objects present a condition that requires the driver's response, and c) displaying to the driver an image of at least one of the objects identified in the image that require the driver's response, the displayed image being positioned and scaled so that it overlays the actual object as seen by the driver, the displayed image of the object enhancing a feature of the actual object to alert the driver.

20. The method as in claim 19, wherein the displayed image is projected onto a windshield of the automobile.

21. The method as in claim 19, wherein the step of identifying objects in the image of at least one predetermined type and analyzing the objects to determine whether one or more of the identified objects present a condition that requires the driver's response includes identifying at least one of pedestrians and other automobiles in the image and determining whether any identified pedestrians and other automobiles are on a collision course with the automobile.

     The remaining references cited on the PTO-892 definer the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661